DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 5/15/2022.
Claims 1, 9, and 15 are amended by this Examiner’s Amendment.
Claims 6, 14, and 20 are cancelled by this Examiner’s Amendment.
Claims 1-2, 3-5, 7-10, 12-13, 15-16, and 18-19 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview <s. Stephanie L. Carusillo (Applicant's Representative, Reg. No. 76,069) on 5/23/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 12: insert "; monitoring usage of the virtual file system; generating usage data based on the monitored usage; and modifying a size of the virtual file system based on the usage data" after "tablespace"
(Cancelled)
(Currently Amended)
line 15: insert "; monitoring usage of the virtual file system; generating usage data based on the monitored usage; and modifying a size of the virtual file system based on the usage data" after "tablespace"
(Cancelled)
(Currently Amended)
line 15: insert "; monitoring usage of the virtual file system; generating usage data based on the monitored usage; and modifying a size of the virtual file system based on the usage data" after "tablespace"
(Cancelled)
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability by facilitating resilient temporary data storage in data nodes of a system that uses Hadoop Distributed File System (HDFS).
The most similar prior art to the inventions of the instant application is a combination of non-patent literature "IBM Platform Computing Solutions for High Performance and Technical Computing Workloads" ("Quintero") in view of U.S. Patent 8,635,429 ("Naftel") in view of USPGPUB 2020/0125383 ("Viswanathan") in view of USPGPUB 2018/0103103 ("Dhuse") and further in view of USPGPUB 2014/0032593 ("Libenzi").  The combination of Quintero, Naftel, Viswanathan, Dhuse, and Libenzi teaches a distributed storage system that replicates data among nodes.
The combination of Quintero, Naftel, Viswanathan, Dhuse, and Libenzi neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…for each of a plurality of formatted disk drives of a data node of an existing Hadoop distributed file system (HDFS), defining a sparse file of a predetermined size…" and "provisioning a fault tolerant virtual file system over the RAID array for storing temporary data of the data node, wherein the temporary data of the data node comprises a temporary tablespace; monitoring usage of the virtual file system generating usage data based on the monitored usage; and modifying a size of the virtual file system based on the usage data" are neither taught nor suggested by the combination of Quintero, Naftel, Viswanathan, Dhuse, and Libenzi.
In addition, in the Remarks dated 5/16/2022, Applicant persuasively argues that the combination of the prior art references uses IBM Spectrum Scale for a virtual file system, which is a POSIX-compliant file system; the claimed inventions of the instant application use HDFS, which is not POSIX-compliant, and thus the proposed combination of the prior art references would not render the claims obvious because the proposed combination of the prior art references would not function (see page 2 of Remarks dated 5/16/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135